DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Claim Objections
Claim 53 is objected to because of the following informalities:  “p- phenylenevinylene” is repeated twice in the claim.  Appropriate correction is required.
 Amendments
Applicants amendments to the claims filed 3/10/2022 have been entered. Any objection\rejections from the previous office action filed 12/10/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49,51-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the examiner did not find support for the new limitations on conductivity, dry and wet tensile strength. Claims 51-60 incorporate the new matter by dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49,51-52,56 and 60 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (US 2016/0137776), cited previously.
Yang discloses crosslinked oligomers synthesized from a multifunctional carboxylic acid including citric acid, polyol including PEG, amino acid (meting linkers reicted in claim 55) and a fluorescent pendent 6 membered ring on the resultant polymer. See abstract; figures 1, 3, 12; paragraphs [0008]-[0009], [0012]-[0014], [0051], [0054], [0056], [0097], [0103], [0111], [0125], [0127], [0154], [0156], [0166], [0170], [0179]. Regarding claim 56, the polymers were crosslinked, the product by process recitation of the initiator does not limit the claim since the claims are drawn to a compound and not a process to make it. Regarding the new recitations in claim 49 on conductivity and tensile strength, it follows that since Yang discloses polymers within the scope of the claims they will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim(s) 49,51-52,55-56,59 and 60 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gyawalli et al. “Citric acid-derived in situ crosslinkable biodegradable polymers for cell delivery”, Biomaterials. 2010 December ; 31(34): 9092–9105.
Gyawalli discloses crosslinked polymers comprising citric acid bound to PEG as shown below:

    PNG
    media_image1.png
    694
    654
    media_image1.png
    Greyscale
, the polymer is within the scope of the claimed compound. See entire disclosure, especially abstract and Fig 1. Regarding claim 56, the polymers were crosslinked, the product by process recitation of the initiator does not limit the claim since the claims are drawn to a compound and not a process to make it. Regarding the new recitations in claim 49 on conductivity and tensile strength, it follows that since Gyawalli discloses polymers within the scope of the claims they will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim(s) 49,53-56 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al. (CN 103724620, English translation provided, all citations are for translation).
Li discloses citric acid conjugates of polyanaline. See entire disclosure, especially abstract and claims. Regarding the new recitations in claim 49 on conductivity and tensile strength, it follows that since Li discloses polymers within the scope of the claims they will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49 and 51-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0137776, cited IDS) in view of Llorens,et al. “Nanomembranes and Nanofibersfrom Biodegradable Conducting Polymers”, Polymers,Vol.5, 17September2013., cited IDS.
Yang teaches crosslinked oligomers synthesized from a multifunctional carboxylic acid including citric acid, polyol including PEG, amino acid and a fluorescent pendent 6 membered ring on the resultant polymer. See abstract; figures 1, 3, 12; paragraphs [0008]-[0009], [0012]-[0014], [0051], [0054], [0056], [0097], [0103], [0111], [0125], [0127], [0154], [0156], [0166], [0170], [0179]. Regarding claim 56, the polymers were crosslinked, the product by process recitation of the initiator does not limit the claim since the claims are drawn to a compound and not a process to make it. 
Yang is silent with respect to a conducting oligomer on the termini of the oligomer as claimed. 
However, Llorens discloses one conductive oligomer, wherein the one conductive oligomer is covalently bonded as a termini of the oligomer (the aniline tetramer is covalently bonded as a termini of the oligomer conductive block copolymer, where the aniline tetramer is the conductive oligomer, as disclosed in the instant application; page 1124, figure 10). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Yang, in order to have provided for one conductive oligomer, wherein the one conductive oligomer is covalently bonded as a termini of the oligomer, as previously disclosed by Llorens (Llorens; page 1124, figure 10), for improving the properties of the copolymer in drug delivery. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 14 and 15, the references above are silent on a specific mol% of conductive groups to multifunctional carboxylic acid and total MW for the polymer claimed. However the preparation of a copolymer having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Regarding the new recitations conductivity and tensile strength, it follows that by combination the references teach polymers within the scope of the claims they will feature the same properties. The property is nothing more than the natural result that occurs from combining the references. 
	Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Applicants assert one of ordinary skill would not be motivated nor have a reasonable expectation of success in combining Yang and Llorens to meet the claimed electrical and mechanical properties.
As noted above in the modified rejection it follows that by combination the references teach polymers within the scope of the claims they will feature the same properties. The property is nothing more than the natural result that occurs from combining the references. The examiner can have other reasons to combine the references besides meeting the claimed properties. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618